Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 8, 1991, which, upon reconsideration, adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The employer’s president testified that claimant resigned after he told her of complaints he had received from her coworkers that she was not properly covering the switchboard. He also testified that he did not fire her and that continuing work was available. Claimant testified that she believed that her co-workers were not cooperating with her and that the president told her "goodbye” when she complained to him. Conflicts with co-workers do not provide a compelling reason to leave one’s employment (see, Matter of Hogan [Schenectady Discount Corp.—Levine] 50 AD2d 650). There is substantial evidence in the record before us to support the conclusion by the Unemployment Insurance Appeal Board that claimant left her job due to dissatisfaction with her co-workers and that she therefore voluntarily left without good cause (see, Matter of Rubinstein [Catherwood] 33 AD2d 950). In addition, although claimant testified that she did not quit, the employer’s president testified to the contrary and in an earlier statement claimant answered yes to a question as to whether she notified her employer that she was quitting. The resolution of this factual dispute was for the Board and it cannot be successfully *305argued that its rejection of claimant’s testimony and acceptance of her earlier statement rested upon other than substantial evidence (see, Matter of Chassman [Levine], 50 AD2d 1000).
Weiss, P. J., Mercure, Crew III, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.